Citation Nr: 1027694	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  04-23 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for residuals 
of a stroke due to surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from September 1970 to January 
1972. 

This matter comes to the Board of Veterans' Appeals (Board) from 
a January 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.

In December 2003, the Veteran and his wife testified at personal 
hearing at the RO, and a transcript is of record.  In June 2004, 
the Veteran withdrew his request for a hearing before a Veterans 
Law Judge.

This matter was before the Board in February 2007 and was 
remanded for further development.  It has since been returned to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran's stroke in February 2001 and any residuals 
thereof were not the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of VA in furnishing surgical treatment on February 26, 
2001, or any other medical treatment.

2.  A reasonable health care provider would have considered a 
stroke or vascular damage to be an ordinary risk of the Veteran's 
February 26, 2001, VA surgical treatment.

CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C. § 1151 for 
residuals of a stroke, as a result of VA medical treatment, are 
not met.  38 U.S.C.A. §§ 1151, 1153(a), 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.361, 17.32 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In a March 2007, May 2008 and August 2009 post-rating letters, 
the RO provided notice to the Veteran explaining what information 
and evidence was needed to substantiate his claim for 
compensation under 38 U.S.C. § 1151, what information and 
evidence must be submitted by the Veteran, and what information 
and evidence would be obtained by VA; these letters also provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations, consistent with 
Dingess/Hartman.  

After issuance of these letters, and opportunity for the Veteran 
to respond, a December 2009 supplemental SOC (SSOC) reflects 
readjudication of the claim.  Hence, the Veteran is not shown to 
be prejudiced by the timing of this notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of VA and private treatment 
records, and the report of a September 2002 VA examination.  Also 
of record and considered in connection with the appeal is the 
transcript of the Veteran's September 2003 RO hearing, along with 
various written statements provided by the Veteran, and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record is warranted.

The Board notes that, although the Veteran was afforded a VA 
examination in connection with his claim in September 2002, no VA 
medical opinion was specifically obtained on the question of 
whether his claimed residuals of a stroke are the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination, or an event not reasonably foreseeable.  However, as 
is explained in detail below, while the evidence shows that the 
Veteran incurred additional disability in the form of stroke 
residuals as the result of VA treatment, it does not indicate 
that any such additional disability might be the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing such treatment, or an event not reasonably 
foreseeable.  Therefore, the Board finds that remand to obtain 
such an additional medical opinion is not warranted in this case.  
See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 
Vet. App. 370 (2002); and also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


II.  Analysis

Under 38 U.S.C.A. § 1151, compensation is awarded for a 
qualifying additional disability or death in the same manner as 
if such additional disability or death were service-connected.  
For purposes of this section, a disability or death is a 
qualifying additional disability if (1) the disability or death 
was not the result of the veteran's willful misconduct, (2) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran under 
the law administered by the Secretary, and (3) the proximate 
cause of the disability or death was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination, or 
(B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the veteran's additional disability or death.  Merely showing 
that a veteran received care and has an additional disability 
does not establish cause.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part of 
the Department in furnishing the hospital care, medical or 
surgical treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death and that (i) 
VA failed to exercise the degree of care that would be expected 
of a reasonable health care provider or that (ii) VA furnished 
the hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's, informed consent.  Determinations of whether 
there was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  Consent may be express (i.e. given in orally or in 
writing) or implied under the circumstances specified in 38 
C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. 
§ 3.361(d)(1).

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient or the 
patient's surrogate of the proposed diagnostic or therapeutic 
procedure or course of treatment.  The practitioner, who has 
primary responsibility for the patient or who will perform the 
particular procedure or provide the treatment, must explain in 
language understandable to the patient or surrogate the nature of 
a proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or side 
effects; reasonable and available alternatives; and anticipated 
results if nothing is done.  The patient or surrogate must be 
given the opportunity to ask questions, to indicate comprehension 
of the information provided, and to grant permission freely 
without coercion.  The practitioner must advise the patient or 
surrogate if the proposed treatment is novel or unorthodox.  The 
patient or surrogate may withhold or revoke his or her consent at 
any time.  38 C.F.R. § 17.32(c).

The informed consent process must be appropriately documented in 
the medical record.  38 C.F.R. § 17.32(d).

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d)(2).

In this case, the record reflects that in December 1998, the 
Veteran underwent a computed tomography (CT) scan, which showed 
evidence of a brain lesion, and a magnetic resonance imaging 
(MRI) scan, which showed a 4-centimeter (cm) enhancing extra 
axial mass in the right middle cranial fossa consistent with 
meningioma.  At the time, the Veteran reported, in retrospect, a 
several-month history of strange episodes of smells and zoning 
out, which were felt to represent seizures.  The Veteran was 
diagnosed as having right middle cranial fossa meningioma.  

In February 1999, the Veteran underwent a right frontotemporal 
craniotomy or subtotal resection of medial wing sphenoid 
meningioma at a private medical center, which included a 
bilateral cervical cerebral angiography with subselect 
angiography of the right external carotid artery and its 
branches, as well as the embolization of feeding arteries to the 
right middle cranial fossa meningioma.  Prior to the surgery, it 
was noted that the risks of the surgery, including stroke, death, 
blindness, cranial neuropathy, infection, contraallergic 
reactions and vascular damage and hemorrhage, were discussed, and 
that the Veteran gave informed written consent for the procedure.  

A March 2001 private treatment note indicates that, following the 
February 1999 surgery, the Veteran did well for a year, but in 
the fall of 2000 noticed symptoms including recurrence of the 
petit mall seizures.  It was noted that a January 2001 VA MRI 
scan showed a 5 cm by 4.8 cm by 4 cm engaging lesion, which 
abutted the right optic nerve.

A VA MRI scan of the brain on February 23, 2001, showed a right 
sphenoid wing meningioma with displacement and narrowing of the 
distal right internal carotid artery, as well as portions of the 
right middle cerebral and anterior cerebral arteries.

The Veteran underwent a second right frontotemporal craniotomy, 
for resection of the right sphenoid wing meningioma, at a VA 
medical center on February 26, 2001.  Prior to the surgery, it 
was documented that the Veteran demonstrated understanding of the 
surgical procedure through verbalization and review with 
circulating nurses, and surgical site verification by 
demonstration of site.  It was also documented by a VA resident 
physician, in an anesthesia preoperative note, that the 
anesthetic plan, including the benefits, risks, and potential 
complications of the proposed anesthesia, had been discussed in 
detail with the Veteran, that all questions had been answered, 
and that the Veteran had stated an understanding and had agreed 
to proceed as planned.

A postoperative MRI scan on February 27, 2001, showed minimal 
residual enhancement about the right cavernous sinus, likely 
related to residual disease, and acute ischemia of the right 
basal ganglia and anterior limb of the right internal capsule.

A March 2001 private consultation report indicates that, 
postoperatively, the Veteran suffered from left-sided weakness, 
particularly in his left upper extremity, and had developed a 
third nerve cranial palsy with the inability to open the right 
eyelid and a fixed and dilated right pupil.  A March 2001 VA 
treatment note indicates a diagnosis of left hemiparesis, 
secondary to acute ischemic event involving the right basal 
ganglia and anterior limb of the right internal capsule.  It was 
noted that the Veteran had had a partial resection of a recurrent 
meningioma with a post operative complication of a right third 
cranial nerve palsy.  It was also noted that the Veteran had 
deficits in mobility, balance, left upper extremity use, 
strength, speech, and activities of daily living.  

The report of a September 2002 VA examination indicates that the 
Veteran reported having severe debilitation following the stroke 
that occurred during the February 26, 2001, surgery, and it was 
noted by the VA examiner that the Veteran and his wife both felt 
that this may have been due to the use of an inappropriate 
surgical procedure or technique.  It was also noted by the VA 
examiner that he attempted to explain to the Veteran that it is 
not uncommon for there to be significant neurological deficits in 
surgery occurring in and around the brain, including vascular 
compromise, due to the multiple vessels manipulated during the 
surgical procedure.  The VA examiner assessed the Veteran as 
having a probable vascular compromise as a result of a stroke, 
vascular disease, smoking, or the meningioma surgery itself 
during tumor removal.  The examiner stated that all of these in 
combination leading to the Veteran's postoperative neurologic 
deficit was not unusual for these types of procedures.  The 
examiner also noted that the Veteran had recovered nicely and had 
done very well functionally since the surgery, although his 
functional capacity was still moderately impaired, with moderate 
to severe impairment in his ability for fine manipulation and 
coordination of the left upper extremity.  

During his September 2003 RO hearing, when asked whether he 
remembered being advised about the February 26, 2001, VA surgery 
or signing the consent for such treatment before the surgery 
occurred, the Veteran replied that he remembered signing some 
papers.  Also, when asked if he remembered his doctor speaking to 
him about the prognosis, outcomes or risks of the surgery, the 
Veteran replied that he had "already been though the 
operation," so he "knew the risks involved."  The Veteran and 
his wife also testified that they believed that VA doctors, in 
performing the February 26, 2001, surgery, made an error in 
judgment that resulted in the Veteran's stroke.  They also 
testified that during the Veteran's surgery in 1999, the 
operating physician had told the Veteran that only 50 percent of 
his tumor had been removed due to the risks involved in removing 
any more, but that, during the February 26, 2001, VA surgery, 95 
percent of the tumor was extracted, which was an error in 
judgment that resulted in the Veteran's stroke.

After reviewing the record, the Board finds a preponderance of 
the evidence to be against the Veteran's claim for compensation 
under 38 U.S.C. § 1151 for residuals of a stroke due to surgery.  
The record reflects that the February 26, 2001, VA surgical 
treatment of right frontotemporal craniotomy for resection of the 
right sphenoid wing meningioma resulted in the Veteran's stroke.  
However, it does not establish that the proximate cause of the 
stroke or any residuals thereof was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing such surgical treatment, or 
an event not reasonably foreseeable.

The evidence does not show that VA failed to exercise the degree 
of care that would be expected of a reasonable health care 
provider.  The record contains no medical opinion or other 
competent evidence indicating that the Veteran's stroke was the 
result of carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA in 
furnishing the Veteran's February 26, 2001, VA surgical 
treatment.  Also, the September 2002 VA examiner stated that the 
Veteran's postoperative neurologic deficit was not unusual for 
the type of procedure he underwent on February 26, 2001.  The 
examiner also noted in the September 2002 VA examination report 
that he had tried to explain to the Veteran that it is not 
uncommon for there to be significant neurological deficits in 
surgery occurring in and around the brain, including vascular 
compromise, due to the multiple vessels manipulated during the 
surgical procedure.  

The Board recognizes the Veteran's and his wife's contentions, 
including those made during the September 2003 RO hearing, that 
the operating physician during the Veteran's 1999 surgery had 
told the Veteran that he had only removed 50 percent of his tumor 
due to the risks involved in removing any more, but that, during 
the February 26, 2001, VA surgery, 95 percent of the tumor was 
extracted, which was an error in judgment that resulted in the 
Veteran's stroke.  However, the Veteran has not produced any 
medical opinion or other competent evidence indicating that VA 
made any such error in judgment during the February 26, 2001, 
surgery that resulted in the Veteran's stroke, or otherwise 
failed to exercise the degree of care that would be expected of a 
reasonable health care provider in furnishing medical treatment.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  It is true that lay statements, such as those 
by the Veteran and his wife, can be competent to support the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006).  In the instant case, however, 
the evidence of record does not demonstrate that either the 
Veteran or his wife, each of whom is competent to comment on the 
symptoms of the Veteran's stroke residuals, has the requisite 
expertise to comment on a question of whether VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider in furnishing the February 26, 
2001, surgical treatment.

Furthermore, the evidence does not show that the Veteran's 
surgical procedure was performed without the Veteran's informed 
consent.  Prior to the February 26, 2001, surgery, it was noted 
that the Veteran demonstrated understanding of the surgical 
procedure through verbalization and review with circulating 
nurses, and surgical site verification by demonstration of site.  
It was also documented by a VA resident physician, in an 
anesthesia preoperative note, that the anesthetic plan, including 
the benefits, risks, and potential complications of the proposed 
anesthesia had been discussed in detail with the Veteran, that 
all questions had been answered, and that the Veteran had stated 
an understanding and had agreed to proceed as planned. 

The record also indicates that the Veteran had knowledge of the 
risks of the February 26, 2001, surgery prior to such surgery.  
During his September 2003 RO hearing, when asked whether he 
remembered being advised about the procedure or signing the 
consent for such treatment before the surgery occurred, he 
replied that he remembered signing some papers, and, when asked 
if he remembered his doctor speaking to him about the prognosis, 
outcomes or risks of the surgery, the Veteran replied that he had 
"already been though the operation," so he "knew the risks 
involved."  Furthermore, the record reflects that, prior to the 
Veteran's initial right frontotemporal craniotomy or subtotal 
resection of medial wing sphenoid meningioma in February 1999, 
the risks of the surgery, including stroke and vascular damage, 
were discussed, and that the Veteran gave informed written 
consent for the procedure nonetheless.  

Given the above, the Board finds that VA substantially complied 
with the requirements of 38 C.F.R. § 17.32, and that any 
deviations from such requirements are immaterial given the 
circumstances of this case, including the Veteran's actual 
knowledge of the risks of the February 26, 2001, surgery.  The 
Board therefore finds that the Veteran's February 26, 2001, 
surgical procedure was performed with the Veteran's informed 
consent.

Finally, the evidence shows that the Veteran's stroke was a 
reasonably foreseeable event, as a reasonable health care 
provider would have considered a stroke or vascular damage to be 
an ordinary risk of the Veteran's February 26, 2001, surgical 
treatment.  When the Veteran underwent his initial right 
frontotemporal craniotomy or subtotal resection of medial wing 
sphenoid meningioma in February 1999, it was specifically noted 
that the risks of the surgery included stroke and vascular 
damage.  Also, the September 2002 VA examiner expressed the 
opinion that a probable vascular compromise may have been the 
result of a stroke or vascular disease, but that it is not 
uncommon for there to be significant neurological deficits in 
surgery occurring in and around the brain, including vascular 
compromise, due to the multiple vessels manipulated during the 
surgical procedure.  

As the weight of the evidence indicates that the Veteran's stroke 
in February 2001 and any residuals thereof were not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical treatment, and was an event reasonably 
foreseeable, the Veteran's claim for compensation under 38 U.S.C. 
§ 1151 must be denied.  In reaching this determination, the Board 
has considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the Veteran's claim, the 
doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Compensation under 38 U.S.C. § 1151 for residuals of a stroke due 
to surgery is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


